DETAILED ACTION
Statement of Reasons for Allowance	
Claims 1, 3, 5-8 (renumbered as 1-6, for issue) are allowed. 
Independent claims 1, 6, and 7 respectively recites the limitations: 
track a first object, which has been detected in any of sensor signals preceding the newest sensor signal among the plurality of sensor signals, among the objects to be detected, to detect, in the newest sensor signal, a passed region through which the first object has passed; 
control, for each of the plurality of regions in the newest sensor signal, a confidence threshold applied to a confidence for a second object among the objects to be detected according to whether or not each of the plurality of regions is included in the passed region; and
detect the second object in an object region, among the plurality of regions, with respect to which the confidence for the second object is equal to or higher than the confidence | threshold of the object region,
wherein the processor is further configured to calculate the confidence for each type of the second object, and the processor sets the confidence threshold of the object region to a first confidence threshold when the type of the second object whose confidence is a maximum value of the confidences calculated for each type of the second object is a moving object or the object region is not included in the passed region, and the processor is further configured to set the confidence threshold of the object region to a second confidence threshold higher than the first confidence threshold when the type of the second object whose confidence is the maximum value 



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIWEN YANG whose telephone number is (571)270-5670.  The examiner can normally be reached on Monday-Friday 8:30am-5:30pm east.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WEI WEN YANG/           Primary Examiner, Art Unit 2667